DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II (claims 5-20) in the reply filed on November 3, 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 5 recites, “A method of producing a stabilized reinforcing yarn, comprising: obtaining a stitched textile fabric by stitching at least one uni-directional reinforcing yarn layer with a meltable thermoplastic stitching yarn; impregnating the stitched textile fabric into the stitched textile fabric by melting or softening the meltable thermoplastic stitching yarn by heating the stitched textile fabric at least to a melting or softening temperature of the meltable thermoplastic stitching yarn.”  It is unclear how the stitched textile fabric can be impregnated into itself as currently claimed.  For purposes of examination it is presumed that Applicant meant to claim a step of impregnating the thermoplastic stitching yarn into the stitched textile fabric by the recited heating step as disclosed in the specification.   
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “yarn” in claim 5, line 1 (in the context of “stabilized reinforcing yarn”) is used by the claim to mean “fabric/cloth/textile,” while the accepted meaning is “thread or continuous thread.” The term is indefinite because the specification does not clearly redefine the term.  Applicant does however use yarn with its ordinary meaning when referring to “a meltable thermoplastic stitching yarn” further down in line 3.  For 
Claim 8, lines 1-3 recite, “the meltable thermoplastic stitching yarn is stitched in certain distances of the textile fabric depending on a ratio of the meltable thermoplastic stitching yarn to the stabilized reinforcing yarn.”  It is unclear how a ratio between the item to be produced according to the preamble of claim 5, upon which claim 8 depends, is determined since one of the ratio components (thermoplastic stitching yarn ) is used to make the other recited component (stabilized reinforcing yarn).  It appears that Applicant meant to claim the ratio of the thermoplastic resin to the “uni-directional reinforcing yarn” as disclosed on pages 12 and 15 of the specification discussing stitched fabrics comprising reinforcing yarn and a meltable thermoplastic stitching yarn.  For purposes of examination it is presumed this is what Applicant meant to claim.  
It is also unclear what is meant by “stitched in certain distances of the fabric according to a ratio of the meltable thermoplastic stitching yarn to the uni-directional reinforcing yarn”.  Does this mean that the fabric is stitched for a predetermined distance to achieve a desired ratio of thermoplastic yarn for a predetermined area of the fabric?  Or is the fabric stitched at a predetermined distance along one of its dimensions?  Is the ratio a predetermined number of unidirectional fibers verses an individual thermoplastic yarn?  For purposes of Examination it is presumed Applicant meant to claim that the concentration of stitching is determined by the desired degree of fixation of the unidirectional fibers.
Claim 10 recites in lines 2-3, “wherein, a temperature in a range of 0.1 to 60 minutes is applied on the stitched textile fabric…”.  It is unclear how a temperature is applied in a range of time as currently claimed.  For purposes of examination it is presumed that a desired temperature is applied to the stitched textile fabric in a time range of 0.1-60 minutes.  

Claims 16 and 17 are rejected for the same reasons as claim 10 above since both recite the same indefinite claim limitations.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 6, 8, 11, 12, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paton et al. (US 20080260954).
As to claim 5, Paton discloses a method of binding dry reinforcement fibers (Abstract).  Paton discloses that the method comprises of:  obtaining a stitched textile fabric by stitching at least one uni-directional reinforcing yarn with a meltable thermoplastic stitching yarn 32 (Fig. 2b below); impregnating the uni-directional reinforcing yarn with the thermoplastic yarn by heating said stitched textile fabric at least to a melting or softening temperature of the meltable thermoplastic stitching yarn (paragraph 31). 


    PNG
    media_image1.png
    376
    466
    media_image1.png
    Greyscale

As to claim 6, the method of claim 5 is taught as seen above.  Paton discloses that the reinforcing yarn can comprise of carbon or glass fibers (paragraph 3).
As to claim 8, the method of claim 5 is taught as seen above.  Paton discloses that the degree of fixing for the reinforcing fiber/tows is determined by the location and concentration (i.e. the ratio of thermoplastic yarn to reinforcing fiber in a predetermined area) (paragraph 62).  
As to claim 11, the method of claim 5 is taught as seen above.  Paton discloses that after the fabric is heated melting the thermoplastic polymer filament, allowing flow and wetting of fibers followed by solidification (paragraph 31) upon cooling of the fabric stack (paragraph 58) which would be below a glass transition temperature of the thermoplastic polymer filament as currently claimed.  
As to claim 12, the method of claim 6 is taught as seen above.  Claim 12 is rejected for the same reasons as claim 8 above.  
As to claim 18, the method of claim 6 is taught as seen above.  Claim 18 is rejected for the same reasons as claim 11 above.
As to claim 20, the method of claim 8 is taught as seen above.  Claim 20 is rejected for the same reasons as claim 11 above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Paton et al. (US 20080260954) in view of Soni et al. (US 20170028601).
As to claim 7, the method of claim 5 is taught as seen above.  Paton fails to specifically teach or disclose whether the thermoplastic stitching yarn may comprise of polyamides, polyolefins, polyphthalamides, polyphenylene sulfide, polysulfone, polyether sulfone, polyarylene sulfide, fluoropolymer, polyacetal, polycarbonate, polyether ketone, polyether ether ketone, polyimide, polyether imide, polyarylene ether sulfone, styrenic polymers or a combination thereof.  Soni discloses a method of making a composite preform (Abstract).  Soni discloses that it is known and conventional in the art to use polyacetals, polyarylene sulfide and polytetrafuoroethylene (fluoropolymer) as a thermoplastic resin fiber for use in a composite preform (paragraph 27).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use polyacetals, polyarylene sulfide and polytetrafuoroethylene of Soni in the method taught by Paton because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known conventional and successful thermoplastic resin for use in the making of a composite preform.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
As to claim 13, the method of claim 7 is taught as seen above.  Claim 13 is rejected for the same reasons as claim 8 above.  
As to claim 19, the method of claim 7 is taught as seen above.  Claim 19 is rejected for the same reasons as claim 11 above.  

Claims 9, 10, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Paton et al. (US 20080260954) in view of Robbins (US 3444732), Miller (US 3826701) or Simmons (US 3925139).
As to claims 9 and 10, the method of claim 5 is taught as seen above.  The claimed temperature, pressure and time for heating the stitched fabric would have been the result of routine experimentation by a person having ordinary skill because Robbins (US 3444732; column 1, lines 50-60), Miller (US 3826701; column 3, lines 27-57), or Simmons (US 3925139; Abstract; column 5, lines 20-33) teaches that these are known parameters affecting adhesive strength in heat fusion bonding operations.
As to claims 14 and 16, the method of claim 6 is taught as seen above.  Claims 14 and 16 are rejected for the same reasons as claims 9 and 10 above.  

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paton et al. (US 20080260954) and Soni et al. (US 20170028601) as applied to claim 7 above, and further in view of Robbins (US 3444732), Miller (US 3826701) or Simmons (US 3925139).
As to claims 15 and 17, the method of claim 7 is taught as seen above.  Claims 15 and 17 are rejected for the same reasons as claims 9 and 10 above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745